Citation Nr: 1403845	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-35 574	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disorder with radiculopathy.
 
2.  Entitlement to service connection for a lumbosacral spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a cervical spine disorder.  The RO also denied entitlement to service connection for a lumbosacral spine disorder.  In January 2009, the Veteran filed a notice of disagreement with the November 2008 rating decision.  In August 2009, a statement of the case was issued, in which the RO denied the lumbosacral spine claim and reopened the cervical spine claim but denied the claim on its merits.  A substantive appeal was received in September 2009.

The issue of entitlement to service connection to a lumbosacral spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1978 rating decision, the RO denied entitlement to service connection for "cervical radiculopathy"; the Veteran did not perfect an appeal.

2.  Additional evidence received since the RO's May 1978 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for cervical spine disorder.

3.  Resolving all doubt in the Veteran's favor, cervical spondylosis had its onset during the Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's May 1978 decision, and the claim of service connection for cervical spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Cervical spondylosis was incurred during active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran is seeking to reopen a previously denied service connection claim for a cervical spine disorder with radiculopathy.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening and granting this service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to her appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The RO originally denied service connection for, in pertinent part, cervical radiculopathy in a May 1978 rating decision, in part on the basis that there was no diagnosis of any cervical spine disorder present at the time the rating decision was issued.  The Veteran did not file an appeal; thus; the rating decision is final.  38 U.S.C.A. § 7105.  At the time of issuance of the May 1978 rating decision, there was no clear diagnosis of a cervical spine disorder.  The Veteran asserts that he developed a cervical spine disorder following a motor vehicle accident in service and has experienced radiating neck pain since his time on active duty.

A July 2009 VA examination report concerning the Veteran's claimed cervical spine disorder reflects that the examiner assigned the Veteran a diagnosis of cervical spondylosis.  The Board finds that the diagnosis is new and material as it addresses a missing element of service connection, specifically the presence of a current cervical spine disorder.  Moreover, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for a cervical spine disorder with radiculopathy is reopened.  38 U.S.C.A. § 5108.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the veteran's claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the Veteran's service treatment records reflects that he was treated on multiple occasions during service for complaints of neck pain that radiated to his right arm and hand.  He was assigned a provisional diagnosis of "disc disease" at an April 1975 visit.  The next year, in April 1976, he was again seen for complaints of back pain and occasional numbness in his right shoulder.  No diagnosis was assigned at that time.  In addition, on multiple occasions in April and May 1977, the Veteran was seen for complaints of radiating pain in his neck.  Radiological evaluation revealed a loss of lordosis in the cervical spine, and in April 1977 a treatment provider diagnosed him with possible degenerative disc disease of the cervical spine.  He was hospitalized for a week in May 1977 with ongoing complaints of neck pain; at that time, he was assigned various diagnoses of "cervical disc" and "cervical radiculopathy, not defined."  At his May 1977 separation medical examination, the Veteran was noted to have recurrent back pain that was "under medical care."  He was also noted to display numbness in the right ulnar nerve, which was diagnosed as "suspected benign tendonitis."

In July 2009, the Veteran underwent a VA examination.  At that time, he reported having been involved in a motor vehicle accident in service that triggered his pain in the neck and problems with his right fingers.  The examiner noted that a 1978 VA examination returned normal findings, although a private MRI study conducted in 2007 showed right ulnar neuropathy at the elbow.  The Veteran was found to have normal motor strength and normal sensory testing, although deep tendon reflexes were diminished.  Range of motion of the Veteran's cervical spine was found to be normal, with pain on each movement that increased on repetition.  Radiological study revealed straightening of the cervical spine suggesting muscle spasm, as well as degenerative changes at C5-C6.  The examiner diagnosed the Veteran with cervical spondylosis.  The examiner concluded that the disorder is not likely related to service.  In so finding, however, the examiner relied only on the fact that the Veteran did not seek treatment for his cervical spine complaints for 30 years after service.  

In March 2010, the Veteran submitted a letter from a private treatment provider.  In the letter, the physician stated that he had evaluated the Veteran on two separate occasions for complaints of neck pain radiating to the right shoulder, as well as paresthesias in his hands and fingers.  The physician noted that the Veteran's pain was "chronic and ongoing" and has steadily worsened over the years.  The physician concluded that, having reviewed the Veteran's service treatment records, including his multiple in-service treatment visits for radiating neck pain, his cervical spine complaints are "directly related to an injury that occurred while [the Veteran] was in the service."

In this case, the Veteran's service treatment records reflect that he was seen on multiple occasions for complaints of radiating neck pain, including a week-long hospitalization in May 1977 that resulted in a diagnosis of "cervical radiculopathy" and "cervical disc."  A July 2009 VA examiner reviewed the record and opined that the Veteran's current cervical spondylosis is not due to military service based on review of the claims folder.  However, the March 2010 private physician reviewed the Veteran's service treatment records and opined that the Veteran's current cervical spine disorder is likely related to in-service injury.  When considering the Veteran's multiple in-service complaints of radiating neck pain, as well as the findings of the Veteran's private treatment provider as set forth in his March 2010 letter and the Veteran's contentions that he first experienced cervical spine problems in service that have continued to the present, and resolving all doubt in the Veteran's favor, there is a basis for granting service connection for cervical spondylosis.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disorder with radiculopathy is reopened.  

Service connection for cervical spondylosis is granted.


REMAND

The Veteran contends that he has a lumbosacral spine disorder that began while he was on active duty.  Service treatment records reflect that the Veteran was seen on one occasion in April 1976 for a complaint of low back pain.  No diagnosis was assigned at that time. Post-service records reflect that the Veteran has been treated primarily for complaints of radiating neck pain, although he was treated in January 1999 for lumbosacral strain following a work injury.  Radiological study conducted at the time was normal.  At a July 2009 VA examination, x-rays revealed slight degenerative changes of the lumbar spine.  At the Veteran's June 2013 hearing before the undersigned Veterans Law Judge, the Veteran testified that he first experienced low back pain following an in-service motor vehicle accident and has continued to experience worsening low back pain since that time.  

Given the in-service complaint of low back pain, as well as the radiological findings in July 2009 indicating degenerative changes of the Veteran's lumbosacral spine and his contentions regarding the continuity of symptomatology of his low back symptoms, the Board finds that the Veteran should undergo a VA examination to assess the nature and etiology of his claimed lumbosacral spine disorder.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA examination necessary to determine the diagnosis and etiology of any current lumbosacral spine disorder found to be present.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

For each such lumbar spine disorder found, the examiner must provide an opinion as to whether the it at least as likely as not (i.e., there is at least a 50 percent probability) had its clinical onset in service or is otherwise attributable to the Veteran's time on active duty.  The Veteran's April 1976 in-service complaint of low back pain, the January 1999 work related injury and treatment, and the testimony from the June 2013 hearing that he has experienced low back pain continuously from his time in service to the present, should be considered.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


